Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 103 is maintained, below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 23-31 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2018083204 (WO 204) or WO 2017021450 (WO 450) in view of WO 2019014100 (WO 100).

WO 204 and WO 450 each disclose bispecific antibodies comprising a first binding part binding to BCMA and a second binding part binding to CD3. These antibodies have CDR regions corresponding to those defined in the claims for use in the treatment multiple myeloma.
WO 100 discloses compounds 1 and 2 for use in the treatment of multiple myeloma:

    PNG
    media_image1.png
    606
    595
    media_image1.png
    Greyscale

Both the bispecific antibodies and the recited compounds are used in the treatment of multiple myeloma.  In this manner, their combination for the treatment of multiple myeloma is prima facie obvious.  In this regard, those of ordinary skill could have combined the bispecific antibodies of the primary references with the compounds of WO 100 in the manner required and in a predictable fashion for the purposes of treatment multiple myeloma.  In particular, the primary references teach the recited bispecific antibodies for the treatment of multiple myeloma.  WO 100 is added for the prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Accordingly, using a combination of the recited bispecific antibodies and compounds would have been prima facie obvious.
The dependent claims cover dosing regimens.  However, these regimens are result-effective parameter that will affect the pharmacological and pharmacokinetic 



    PNG
    media_image2.png
    342
    418
    media_image2.png
    Greyscale

Accordingly, the combination was made based on knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure.  Such a reconstruction, as made by the instant rejection, is proper.  Moreover,  there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004), see MPEP 2145.
Applicant also argues that the rejection lacks the requisite predictability:

    PNG
    media_image3.png
    192
    644
    media_image3.png
    Greyscale

However, absolute predictability is not required, “[a]bsolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that "[g]ood science and useful contributions do not necessarily result in patentability." Id. at 1364, 83 USPQ2d at 1304.  Here, there is a reasonable expectation that the combination would successfully treat multiple myeloma since, as discussed above, both the bispecific antibody and the compound were taught by the prior art to be useful for the same purpose, i.e., treating multiple myeloma.
With regard to any alleged unexpected result, the specification fails to provide a side-by-side comparison with the closest prior art.
Therefore, the rejection is maintained.

	


Double Patenting
The rejection under obviousness double patenting is maintained for the reasons set forth in the obviousness rejection over  WO 2018083204 (WO 204) or WO 2017021450 (WO 450).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 23-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-26 of U.S. Patent No. 10357489;
Claims 1-26 of U.S. Patent No. 10675281;
Claims 44-63 of U.S. Application No. 16859357;
Claims 1-16 of U.S. Patent No. 10969381;
Claims 106-130 of U.S. Application No. 17173176;
Claims 1-5, 7-11, 13-16, 18-21, 24, 25, 29, 30, 32-52 of U.S. Application No. 16737710;
all in view of WO 2018083204 (WO 204) or WO 2017021450 (WO 450).
Although the claims at issue are not identical, they are not patentably distinct from each other.  Specifically, the conflicting claims do not cover a bispecific antibody comprising a first binding part binding to BCMA and a second binding part binding to 
Finally, some of the conflicting claims may recite compounds.  However, the specification of these patents and applications disclose the utility of the recited compounds as covered by the instant methods of using the compounds, see Sun Pharmaceutical Industries, Ltd., v. Eli Lilly and Co. where the district court ruled that the claims of the ‘826 patent were invalid in light of the ‘614 patent which disclosed gemcitabine’s use in cancer treatment, but did not claim it. In making this ruling, the district court relied on the Federal Circuit’s earlier rulings on double patenting of compound claims, mainly Geneva Pharmaceuticals, Inc, v. GlaxoSmithKline PLC, 349 F. 3d 1373 (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008). In both of these cases, the Federal Circuit found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. The cases also established that in determining the scope of compound claims for a double patenting rejection one must look to the specification to interpret the utility of the compound.


The omission of claim 31 from the previous rejections was an obvious error and corrected herein. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642